—In a child protective proceeding pursuant to Family Court Act article 10, the paternal aunt who had custody of the child appeals from so much of an order of disposition of the Family Court, Kings County (Hepner, J.), dated February 4, 1991, as, upon a fact finding order of the same date, made after a hearing, determined that she had neglected the child. The appeal brings up for review the fact finding order dated February 4, 1991.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court’s determination that the appellant’s fifteen-year-old niece, who was in the appellant’s custody, had been neglected was supported by a preponderance of the evidence (see, Family Ct Act § 1046 [b] [i]). The appellant admitted that she had administered twenty-five lashes with a belt to the child. In addition, the physician who examined the child the
*499next day testified that he had observed numerous bruises about her head and body including linear bruises on her arms, legs, chest, and back. The child’s eye was swollen which resulted in a narrowing of her vision for several days. Also, the child sustained a small scar below her right eyebrow as a result of the beating. Such evidence was sufficient to establish neglect by a preponderance of the evidence (see, Matter of Anthony C., 201 AD2d 342; Matter of Jonathan C., 195 AD2d 554).
We have examined the appellant’s remaining contentions and find them to be without merit. Balletta, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.